UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4221
WILLIE E. GAYLES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                            (CR-99-49)

                  Submitted: September 25, 2001

                      Decided: November 5, 2001

       Before WILKINS and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Amy M. Curtis, BOWEN, BRYANT, CHAMPLIN & CARR, Rich-
mond, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, Stephen W. Miller, Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.
2                      UNITED STATES v. GAYLES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Willie E. Gayles pled guilty to possession of a firearm by a con-
victed felon, in violation of 18 U.S.C.A. § 922(g) (West 2000), but
reserved his right to appeal the district court’s denial of his motion to
suppress a handgun seized from him during a pat-down frisk by
police officers responding to the sound of gunshots. Finding no error
in the district court’s determinations, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error, while the legal determinations are reviewed de novo. See
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, this court reviews the evidence in the light
most favorable to the Government. See United States v. Seidman, 156
F.3d 542, 547 (4th Cir. 1998).

   In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court held that,
in order to conduct an investigatory stop of an individual, a police
officer must have an objectively reasonable suspicion of criminal
activity. Id. at 20-22. The Court subsequently held that, in evaluating
police conduct in a Terry stop, courts must consider "the totality of
the circumstances—the whole picture." United States v. Sokolow, 490
U.S. 1, 8 (1989) (quoting United States v. Cortez, 449 U.S. 411, 417
(1981)).

   Gayles does not contest that the officers responding to the sound
of gunshots reasonably suspected that a crime had occurred, but con-
tends that the officers lacked reasonable suspicion that he, or the
group of individuals he was with, were involved in that criminal
activity. Our review of the record persuades us that, when the officers
encountered Gayles and the other individuals, they reasonably sus-
pected that a crime involving the discharge of a firearm had occurred
                      UNITED STATES v. GAYLES                      3
at the location where Gayles was found. The officers reasonably
believed that Gayles and the other individuals were armed and possi-
bly dangerous. They were therefore justified in conducting a pat-
down frisk of those individuals. See United States v. Moore, 817 F.2d
1105, 1107 (4th Cir. 1987). The district court did not err in denying
Gayles’s motion to suppress.

  Accordingly, we affirm Gayles’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED